DETAILED ACTION
This Action is in consideration of the Applicant’s response on February 5, 2021.  Claims 1 – 11 and 21 – 29 are amended by the Applicant.  Claims 12 – 20 were previously canceled.  Claims 1 – 11 and 21 – 29, where Claims 1, 21, and 26 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed on February 5, 2021 have been fully considered but they are moot based on the new grounds of rejection as stated below.
	Examiner’s Note:  the amendments to the independent claims have now broadened which contact objects are used to map a connection between the sender and the recipient.  There now only needs two (2) degrees of separation.  For example, limitation “determining whether the created contact objects include at least one representing one of the additional people who has previous communications or connections with a peer of the recipient at the first entity or direct communications or connections with the recipient” (emphasis added by Examiner) now only needs a contact in the second entity that has direct communications or connections with the recipient.  The claims have been interpreted as such.  If the Applicant has broadened the claims in error, the Office has reiterated the use of Libby to provide three (3) degrees of separation to determine trust between a sender and a receiver.
Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 11 and 21 – 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Regarding Claims 1, 21, and 26, the claim is considered indefinite as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “in response to determining that the created contact objects include at least one representing one of the additional people at the second entity who has previous communications or connections with a peer of the recipient at the first entity or direct communications or connections with the recipient,” and the claim also recites “display an indication…of the one of the additional people at the second entity represented by the contact object and the peer of the recipient at the first entity,” which is the 
2.	Regarding Claims 2 – 11, 22 – 25, and 27 – 29, the claims are also rejected based on the same rationale and further because the additional limitations do not clarify the ambiguity found in the claims above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 4, 21 – 24, and 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2016/00141541 (hereinafter “Prakash”), in view of PGPub. 2013/0097529 (hereinafter “Postoaca”), and, alternatively, in further view of PGPub. 2006/0031313 (hereinafter “Libbey”).
3.	Regarding Claims 1, 21, and 26, Prakash discloses of a computing device configured to authenticate emails based on information of external contact connections [Abstract; Fig. 8; Para. 0225-228], the computing device comprising:
a processor [Fig. 8; Para. 0229]; and
a memory operatively coupled to the processor [Fig. 8; Para. 0230], the memory containing instructions executable by the processor to cause the computing device to:
to the recipient of the first entity [Abstract; Fig. 4; Para. 0070-71, 0100-101, 0107; message from sender to recipient and message characteristic comprise information on the sender’s and recipient’s organizations]; and
in response to receiving the email from the sender to the recipient of the first entity, with the communication service of the first entity [Fig. 4; Para. 0107],
retrieving, via one or more application programming interfaces, data of contact information of the sender and additional people at the second entity from one or more of a directory service associated with the communication service, a social network, or a professional network [Para. 0071, 0111; organizations association with the contact in the recipient organization are compared using information obtain from online social networks where organizations associated with the contact are compared to the domain used in the sender’s email address (retrieving data of contact information of people at the second entity); this can include a company profile for the domain used and then number of other users associated with the profile, such as a common contact with the same email address domain as the sender];
processing the retrieved data of contact information of the sender and the additional people at the second entity to create corresponding contact objects corresponding to the sender and the additional people at the second entity and an entity object as a digital representation of the 
determining whether the sender has previous communications or connections with the recipient at the first entity or a peer of the recipient at the first entity [Para. 0071, 0103, 0107; determine if the sender of the message is found in the recipient’s background information as known contact of the recipient (determine whether sender has previous communications or connections with the recipient at the first entity)];
in response to determining that the sender has no previous communications or connections with the recipient at the first entity or a peer of the recipient at the first entity [Para. 0071, 0103, 0107; if the sender of the message is not found in the recipient’s background information as a known contact of the recipient (no previous communications or connections with the recipient at the first entity), :
determining whether the created contact objects include at least one representing one of the additional people at the second entity who has previous communications or connections with a peer of the recipient at the first entity or direct communications or connections with the recipient [Para. 0071, 0103, 0107; if the sender of the message is not found in the recipient’s background information as a known contact of the recipient, determine if the sender is a direct connection through another common contact, such as a common contact with the same email address domain as the sender]; and
in response to determining that the created contact objects include at least one representing one of the additional people at the second entity who has previous communications or connections with a peer of the recipient at the first entity or direct communications or connections with the recipient, authenticating the received email to the recipient [Para. 0071, 0091, 0103, 0107; if the sender of the message is found in the recipient’s background information as a connection through another common contact, such as a common contact with the same email address domain as the sender, then a reputation quality or a relationship quality is calculated to assess if the message is a phishing message and the 
	Prakash, however, does not specifically disclose of providing for display an indication, in the communication service of the first entity, of the one of the additional people represented by the contact object and the peer of the recipient at the first entity.
	Postoaca discloses a system and method for gathering and managing contact information for various contacts utilizing various social networks [Para. 0003, 0006].  Postoaca further discloses of filtering the contacts objects to separate the primary contact objects and the secondary contact objects [Fig. 5.3(b), 7; Para. 0061, 0068-69].  Postoaca further discloses that the shared contact is provided through a GUI of a web based communication service [See Fig. 5.4(b); e.g., LinkedIn GUI comprises of an inbox for communication and provides a list of contacts and associated connections; also see Fig. 8, Para. 0017, 0071; a watchlist that will provide a user email alerts as soon as new links to new electronic contacts are established by any user (e.g., peer of recipient at same company) of the system (providing for display an indication, in the communication service of the first entity, of the one of the additional people represented by the contact object and the peer of the recipient at the first entity)].
	It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Postoaca with Prakash prior to the effective filing date of the invention since both system gather contact information from social networks to 
Alternatively, if the Applicant opines the amendment still maintains three (3) degrees of separation between the recipient and the created contact objects, Prakash does not specifically disclose of determining whether the created contact objects include at least one representing one of the additional people at the second entity who has previous communications or connections with a peer of the recipient at the first entity but no direct communications or connections with the recipient (i.e., three (3) degrees of separation).
	Libbey discloses of a system and method of detecting spam email messages [Abstract; Para. 0016].  Libbey further discloses that if the sender’s email address is not in the address book (in response to determining that the sender has no previous communications or connections with the recipient at the first entity), the system then determines if the sender’s email address is in another person’s address book within a predetermined degrees of separation to determine if the email message can be trusted [Fig. 4; Para. 0060-62].  Libbey discloses that the degree of separation can be three degrees, e.g., a friend of a friend of a friend [Para. 0031].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Libbey with Prakash since both systems utilize the social connectivity between the sender and recipient of the email to determine if the email is unwanted, such as spam or phishing emails.  The combination would enable the 
4.	Regarding Claims 2, 22, and 27, Prakash, in view of Postoaca and, alternatively, Libbey, discloses all the limitations of Claims 1, 21, and 26 above.  Prakash further discloses that the contact objects include primary contact objects that represent people at the second entity who are directly associated with the recipient and secondary contact objects that represent people at the external entity who are indirectly associated with the recipient [Para. 0071; sender’s name and email address are found within the recipient’s background information directly or as connected through a common contact].
5.	Regarding Claims 3, 23, and 28, Prakash, in view of Postoaca and, alternatively, Libbey, discloses all the limitations of Claims 2, 21, and 26 above.  Prakash further discloses that the primary contact objects represent people at the second entity who have previously communicated with the recipient through the communication service, are connected with the recipient through the social network, or are connected with the recipient through the professional network [Para. 0071; sender’s name and email address are found within the recipient’s background information directly or as connected through a common contact via at least a social network].
Claims 4 and 24, Prakash, in view of Postoaca and, alternatively, Libbey, discloses all the limitations of Claims 2 and 21 above.  Prakash further discloses that the secondary contact objects represent people at the second   entity who have previously communicated with users related to the recipient through the communication service, are connected with the users related to the recipient through the social network, or are connected with the users related to the recipient through the professional network [Para. 0071; sender’s name and email address are found within the recipient’s background information directly or as connected through a common contact via at least a social network].
7.	Regarding Claims 5, 25, and 29, Prakash, in view of Postoaca and, alternatively, Libbey, discloses all the limitations of Claims 2, 21, and 26 above.  Prakash further discloses that the contact objects include primary contact objects that represent people at the external entity who are directly associated with the recipient and secondary contact objects that represent people at the external entity who are indirectly associated with the recipient [Para. 0071; sender’s name and email address are found within the recipient’s background information directly or as connected through a common contact].
	Prakash, however, does not specifically disclose that processing the retrieved data comprises: filtering the contacts objects to separate the primary contact objects and the secondary contact objects; and processing the primary contact objects and the secondary contact object to create the entity object for the second entity such that the one or more connections between the recipient and the people at the second entity are grouped based on a type of the one or more connections between the recipient and the people at the second entity.

	It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Postoaca with Prakash prior to the effective filing date of the invention since both system gather contact information from social networks to determine connections between users.  The motivation to do so is to provide more detailed information regarding the connections between the users to improve the determination of the relationship quality between users and the legitimacy of a received email based on that relationship quality (obvious to one skilled in the art).
8.	Regarding Claim 6, Prakash, in view of Postoaca and, alternatively, Libbey, discloses all the limitations of Claim 5 above.  Postoaca further discloses that the type of the one or more connections between the recipient and the people at the second entity include primary connections comprised of the processed primary contact objects and secondary connections comprised of the processed secondary contact objects [Fig. 5.3(b), 7; Para. 0061, 0068-69].
Claim 7, Prakash, in view of Postoaca and, alternatively, Libbey, discloses all the limitations of Claim 5 above.  Postoaca further discloses of removing one or more of the secondary contact objects in response to a determination that one or more of the primary contact objects represent a same person at the second entity prior to processing the primary contact objects and the secondary contacts [Fig. 5.3 (a) and (b); Para. 0060; merging contact records for the same user from multiple networks].
10.	Regarding Claim 8, Prakash, in view of Postoaca and, alternatively, Libbey, discloses all the limitations of Claim 1 above.  Prakash further discloses that an alert is displayed to the user that includes visual identifications and reasoning information related to the received message [Para. 0091].  Prakash, however, does not specifically disclose of providing to be displayed an external contact connection card for the second entity.
	Postoaca discloses a system and method for gathering and managing contact information for various contacts utilizing various social networks [Para. 0003, 0006].  Postoaca further discloses of providing to be displayed an external contact connection card for the external entity [Fig. 5.3(a), 5.4(a), 6 and 7].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Postoaca with Prakash prior to the effective filing date of the invention since both system gather contact information from social networks to determine connections between users.  The motivation to do so is to provide contact information of common contacts for a particular entity that may further assist the recipient in determining whether or not to receive the email [Prakash, Para. 0091, obvious variation to one skilled in the art].
Claim 9, Prakash, in view of Postoaca and, alternatively, Libbey, discloses all the limitations of Claim 8 above.  Postoaca further discloses that the external contact connection card allows the recipient to contact the people at the second entity through one or more communication modes and to view one or more conversations, recent documents and photos associated with the people the second entity [Fig. 5.3(a), 5.3(b), 5.4(a), 5.4(b), Para. 0062-64; when a user selects one of the icons of a network for a possible contact, the user is redirected to the social network site profile of that contact, the site can be Facebook or LinkedIn (e.g, picture, messages, posts, etc., of profile visible))].
12.	Regarding Claim 11, Prakash, in view of Postoaca and, alternatively, Libbey, discloses all the limitations of Claim 1 above.  Prakash, however, does not specifically disclose of retrieving contact information for people at the second entity from a directory service associated with the second entity.
	Postoaca discloses a system and method for gathering and managing contact information for various contacts utilizing various social networks [Para. 0003, 0006].  Postoaca further discloses of retrieving contact information for people at the external entity from a directory service associated with the external entity [Para. 0051-52, 0065-67].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Postoaca with Prakash prior to the effective filing date of the invention since both system gather contact information from social networks to .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492